Citation Nr: 0515694	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-18 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
degenerative joint disease of the bilateral knees.

2.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected 
degenerative joint disease of the bilateral knees.

3.  Entitlement to service connection for a left leg 
disability, claimed as secondary to service-connected 
degenerative joint disease of the bilateral knees.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied the veteran's 
secondary service connection claims for low back pain, 
bilateral hip pain, and left leg pain.  

Procedural history

In a February 1992 VA rating decision, service connection was 
granted for a left knee disability.  In a February 2002 
decision, service connection for a right knee disability was 
granted on a secondary basis. 

In June 2002, the veteran, through her representative, filed 
claims of entitlement to low back pain, bilateral hip pain 
and leg pain secondary to her service-connected bilateral 
knee condition.  In the August 2002 rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for low back pain, bilateral hip pain and left leg 
pain on a secondary basis.  The veteran initiated an appeal 
of that decision.  In January 2003, the RO issued a statement 
of the case (SOC).  
The veteran perfected her appeal with the timely submission 
of a substantive appeal (VA Form 9) in July 2003.

The veteran indicated in her July 2003 substantive appeal 
that she wanted a Travel Board hearing, but the request was 
later withdrawn.  See 38 C.F.R. § 20.704(e) (2004).

Matters not on appeal

In an August 2004 rating decision, increased ratings for 
service-connected sinusitis/allergic rhinitis, degenerative 
joint disease of the left knee and right knee, and numbness 
of the left facial cheek were denied.  The decision also 
denied a total disability rating based on individual 
unemployability (TDIU).  To the Board's knowledge, the 
veteran has not disagreed with that decision.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran is seeking service connection for a low back 
disability, a bilateral hip disability and a left leg 
disability secondary to the service-connected degenerative 
joint disease of the bilateral knees.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.  



Reasons for remand

VCAA notice

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA) redefines the obligations of VA with respect to 
its duty to notify and assist the veteran in the development 
of her claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA is applicable to all claims filed on 
or after the date of its enactment, or filed before the date 
of enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
although the RO sent the veteran letters in July 2002 and 
June 2004, those letters did not satisfy the requirements of 
the VCAA for one critical reason.  The letters, while 
explaining the evidentiary requirements of a claim for 
service connection, completely failed to mention the 
evidentiary requirements for a claim for secondary service 
connection, namely that there exists a nexus between a 
current disability and a service-connected disability.  
Instead, both letters informed the veteran that the evidence 
must show "a relationship between your current disability 
and an injury, disease or event in service."  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.  

VA treatment records

Evidence of record indicates that the veteran had been seen 
in June 2002 at the VA Medical Center (VAMC) in Oklahoma 
City, Oklahoma.  The claims folder has extensive evidence 
from the Oklahoma City VAMC; however, the most recent record 
from that facility is dated in May 1999.  Updated records 
from the Oklahoma City VAMC should be associated with the 
veteran's VA claims folder.  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must assure that all notice 
and development required by the VCAA 
has been accomplished, in particular 
notifying the veteran of the 
evidentiary requirements for her 
claims for secondary service 
connection.  

2.  VBA should request all treatment 
records pertaining to the veteran from 
the Oklahoma City VAMC since May 1999.  
All records obtained from that 
facility should be associated with the 
veteran's claims folder.

3.  After accomplishing any additional 
development which is deemed by it to 
be necessary, VBA should review the 
evidence of record and readjudicate 
the veteran's claims for entitlement 
to service connection for a low back 
disability, a bilateral hip disability 
and a left leg disability on a 
secondary basis.  If the claims remain 
denied, in whole or in part, VBA 
should provide the veteran with a 
supplemental statement of the case 
(SSOC) and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

Additional comment

The Board notes that the veteran's representative argued in a 
May 2005 informal brief that the veteran's claims should be 
remanded for additional medical opinions.  Specifically, the 
representative stated that the May 2003 VA examiner failed to 
address secondary service connection predicated on 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  He 
argued that absent such an opinion the VCAA's duty to assist 
is not satisfied.  

This contention is without merit.  The veteran has not once 
claimed that her low back, bilateral hip and left leg 
disabilities have been aggravated by her service-connected 
bilateral knee disability.  The representative has not 
himself presented such a theory; he merely made a general 
statement that "Secondary service connection may be 
predicated on aggravation."

In this case, the record already contains nexus opinions 
regarding the veteran's secondary service connection claims.  
The Board declines to order another examination merely 
because the nexus opinion of record did not address a theory 
not then (and not now) advanced by the claimant.  See McQueen 
v. West, 13 Vet. App. 237 (1999) [holding that the Board did 
not commit error when it did not remand for an opinion 
regarding aggravation in a secondary service connection 
claims when nexus opinions regarding secondary service 
connection were already of record].  Therefore, to remand 
these claims for another nexus opinion is not necessary.

If the veteran or her representative in fact are contending 
that this is an Allen-type aggravation case, it is incumbent 
upon them to submit medical or other evidence which at the 
very least suggests that such theory may be worthy of 
development.  See 38 U.S.C.A. § 5107(a) [a claimant has the 
responsibility to present and support a claim for benefits].  



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




